Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 1 of 12




              EXHIBIT 1
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 2 of 12

                 2021-01709 / Court: 189
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 3 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 4 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 5 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 6 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 7 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 8 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 9 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 10 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 11 of 12
Case 4:21-cv-00502 Document 1-1 Filed on 02/12/21 in TXSD Page 12 of 12
